Citation Nr: 1400684	
Decision Date: 01/08/14    Archive Date: 01/23/14	

DOCKET NO.  10-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 19, 2012, and in excess of 50 percent thereafter for migraine headaches.     

2.  Entitlement to an initial compensable rating prior to June 19, 2012, and in excess of 10 percent thereafter for mechanical lower back syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2013, the Veteran testified before the undersigned Veterans Law Judge via video-conference.  A transcript of the hearing is associated with the record on appeal. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims, which contains VA outpatient treatment records dated from May 2010 to October 2010, as well as VA examination reports dated in June 2012, which were considered by the agency of original jurisdiction (AOJ) in the October 2012 supplemental statement of the case, and a copy of the transcript from the August 2013 Board hearing.  A review of the Virtual VA claims file does not otherwise reveal any additional documents pertinent to the present appeal.

The issues of entitlement to higher initial ratings for mechanical low back syndrome, and right and left knee patellofemoral pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action is required on his part.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal as to the issue of entitlement to higher initial ratings for migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal regarding the issue of entitlement to an initial compensable rating prior to June 19, 2012, and in excess of 50 percent thereafter for migraine headaches have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2013).

In August 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal as to the issue of entitlement to higher initial ratings for migraine headaches.

As the Veteran has withdrawn his appeal as to the issue of entitlement to higher initial ratings for migraine headaches, there remain no allegations of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to such issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial compensable rating prior to June 19, 2012, and in excess of 50 percent thereafter for migraine headaches is dismissed.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

In this regard, the Board finds that a remand is necessary in order to obtain outstanding medical records.  Specifically, at his August 2013 Board hearing, the Veteran testified to receiving emergency treatment at the William Beaumont Army Medical Center in July 2013 (via the El Paso VA Medical Center) for muscle spasms associated with his back disability in July 2013.  He further indicated that he would be seeing his VA orthopedist at the El Paso VA Medical Center in August 2013 for treatment of his bilateral knee disability.  There are no records from the William Beaumont Army Medical Center or VA treatment records dated after 2012 from the El Paso VA Medical Center of record.  Therefore, a remand is necessary in order to obtain such outstanding records. 

The Board further finds that, with respect to the Veteran's back disability, he should be afforded a contemporaneous VA examination so as to determine the nature and severity of such disability.   In this regard, the Board observes that he was last examined by VA in June 2012.  At such time, there were no muscle spasms or signs/symptoms related to radiculopathy noted on examination.  However, at his August 2013 Board hearing, he testified that he experienced muscle spasms on occasion, which, in July 2013, were of such a severity that he sought emergency treatment.  He further indicated that he also experienced radicular pain in his bilateral legs during the muscle spasms.  Therefore, as the evidence suggests that the Veteran's back symptomatology may have increased in severity since the June 2012 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As relevant to the Veteran's bilateral knee disabilities, the AOJ should review the records obtained as a result of this remand and then conduct any additionally indicated development, to include affording the Veteran any VA examinations or opinions, deemed necessary for the adjudication of such claims.  

Therefore, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from the William Beaumont Army Medical Center, to specifically include those pertaining to his emergency treatment for back spasms in July 2013, and the El Paso VA Medical Center dated from June 2012 to the present, to specifically include those pertaining to his orthopedic consultation for his bilateral knees in August 2013.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to determine the current severity of his back disability.  The examiner should note all relevant pathology, and all indicated tests, including x-rays, should be conducted.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.

The examiner should report the nature and severity of all manifestations of the Veteran's back disorder.  Such should include range of motion testing, to include specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences additional functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  If yes, the examiner should assess the additional functional loss in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should specifically indicate whether the Veteran's back disability results in muscle spasms and, if so, whether such are severe enough to result in abnormal gait or abnormal spinal contour (and, if so, identify such contour).  The examiner should further indicate whether any neurologic impairment, to include radiculopathy, bowel impairment, or bladder impairment, is present and, if so, the severity of such impairment.

The examiner should also indicate whether the Veteran's back disability results in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of such.

The rationale for any opinion offered should be provided.

3. Regarding the Veteran's claims for higher initial ratings for his bilateral knee disabilities, the AOJ should review the records obtained in connection with the aforementioned development requests and, thereafter, conducted any additionally indicated development, to include affording the Veteran any VA examinations or opinions, deemed necessary for the adjudication of such claims.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


